UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2012 ORANCO, INC. Exact name of registrant as specified in its charter Nevada 000-28181 87-0574491 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1981 E. Murray Holladay Rd, Suite 100, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 702-583-7248 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 - Departure of Directors or Certain Officers; Election of Directors; Appointment of Certason Officers; Compensatory Arrangements of Certain Officers (d) Appointment of Director. On January 12, 2013, Claudio Gianascio was appointed to the Board of Directors. The appointment was not the result of any understanding or arrangement between Mr. Gianascio and the sole current director, Juan S. Zabala, resulting in the appointment of Mr. Gianascio as a director. Since 2005 Mr. Gianascio has been the owner and director of Green Park Corporation LLP, a London based financial advisory firm. From 1999 until March 2011, he was President, Secretary, Treasurer and Director of Oranco. Mr.Gianascio holds a Masters Degree in Economics which he received from the University of Geneva, Switzerland and was a Fiduciario Finanziario within the state of Ticino, Switzerland SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Oranco, Inc. Dated: January 14, 2013 By: /S/ Juan S Zabala Name: Juan S. Zabala ` Title: President
